


EXHIBIT 10(l-7)




FIFTH AMENDMENT
TO THE
LONG TERM INCENTIVE PLAN
OF EMCOR GROUP, INC.




WHEREAS, the EMCOR Group, Inc. Long Term Incentive Plan was adopted in 2005 and
has since been amended (the aforesaid plan, as amended, the LTIP);
    
WHEREAS, Section 8.1 of the LTIP provided that the Board of Directors of EMCOR
Group, Inc. (the “Board”) may amend the LTIP, subject to the terms of Section
8.1; and


WHEREAS, the Board has determined that the LTIP shall be further amended as
provide below;


NOW, THEREFORE, the Long Term Incentive Plan is hereby amended as follows:


1.    Section 2 is hereby amended to add the following paragraph to the
definition of Earnings Per Share:


“Earnings Per Share” for a Three Year Applicable Period commencing on or after
January 1, 2015 shall mean the aggregate of the diluted earnings per share of
the Company’s Common Stock for each of such three years, as reported in the
Company’s “Consolidated Statements of Operations” for such years in accordance
with generally accepted accounting principles; provided, however, that in
computing net income to arrive at any such year’s earnings per share there shall
be excluded from the calculation of such net income (a) non-cash charges
associated with the write-down of balance sheet values of assets, (b) investment
banking, consulting, legal, and accounting fees and related disbursements
directly associated with any proposed or consummated (i) acquisition or
investment or (ii) sale or disposition of Company assets or securities, (c) the
effect of any changes in statutory tax rates from those in effect on March 29,
2010, (d) restructuring charges due to sale or closure of a subsidiary’s
business, (e) the cumulative effect of any change in accounting principles, (f)
charges associated with withdrawal liabilities relating to multi-employer
pension plans and lump sum type surcharges (as opposed to increases in hourly
contribution rates) assessed by multi-employer pension plans, to ameliorate
underfunding in their respective plans and (g) income or loss from discontinued
operations; and provided further, however, that the Compensation Committee may,
within the first 90 days of a Three Year Applicable Period, adjust any such
period’s Earnings Per Share, to the extent permitted under Section 162(m) of the
Code, to omit the impact on such Earnings Per Share of extraordinary items,
gains or losses on the acquisition or disposal of a business, and/or unusual or
infrequently occurring events and transactions.”


2.     Except as hereinabove amended, the LTIP, as previously amended, shall
remain in full force and effect.


IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the 5th
day of March 2015.


EMCOR GROUP, INC.




By: ______/s/ Anthony J. Guzzi_________
President and Chief Executive Officer




